DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 17 are pending for examination.  Claims 1, 9, and 17 are amended.  Claims 4 and 12 are canceled.
References were cited in previous office action.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 9, and 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al., (US PUB 2015/0206269 hereinafter Qin) in view of Koskimies (US PUB 2012/0167122).

As to claim 1, Qin teaches a method, comprising: 
sending, using a first thread (element render process 120 of figure 1 and para. 0032), a resource loading request to a second thread (element browser process of figure 1 and para. 0032 – 0033), wherein: 
the resource loading request includes a request for a resource (“…the render process 120 may send the one or more links to the browser process 110, and request that the browser process 110 retrieve the corresponding web content…” para.  0032 and 0049); 
the first thread and the second thread are located in one process (“web browser” para. 0072); and 
receiving, using the first thread, an instruction sent back by the second thread in response to the resource loading request (“The browser process 110 may ; 
Qin does not but Koskimies teaches
spreloading the resource upon starting (“creation of a pool of pre-initialized processes on standby that speed up the startup time when requests to execute the web applications are received” para. 0033), wherein the preloaded resource includes the web engine (“each of the web applications are executed and rendered to the browser via one or more "rendering processes," which in certain embodiments, pertains to an instance of execution of one or more instructions of a computing device or application thereof. As used herein, the term "rendering process" includes at least in part a rendering engine” para. 0029) and (“…pre-initialize one or more rendering processes to support execution or one or more web applications…” para. 0033 – 0035, 0038, and 0041) and one or more modules of the following: a module provided by the dynamic language runtime platform, a module provided by an operating system, and/or a self-defined module, and wherein the one or more modules are obtained by packaging code used to implement specific functions (“…scripting libraries (e.g., JavaScript libraries) may be pre-initialized…”, para. 0033 – 0035, 0038, 0041
0087).
the first thread runs on a dynamic language runtime platform (“…Javascript…” para. 0085); 
based on the instruction and the preloaded resource, loading, using the first thread, the resource included in the resource loading request (“…In one embodiment, to perform a partial pre-initialization, the process management platform 103 opens a generated page (e.g., a preload page) in the rendering process which loads the specified components (e.g., JavaScript code, JavaScript libraries, CSS files, etc.), and then loads the actual application startup page into the rendering process when the user requests that application to be started….” Para. 0085), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Qin by adopt the teachings of Koskimies because Koskimies would preload the resources to be ready for quick retrieving when requested by users to speed up the startup time (para. 0087).

As to claim 5, Qin modified by Koskimies teaches 10the method as described in claim 1, Qin does not but Koskimies teaches wherein the loading of the resource included in the resource loading request comprises: 
calling, using interfaces (element user interface module 105a of figure 1 and associated text) provided by the web engine, corresponding modules, wherein the called corresponding modules are used to load the resource included in the resource loading request (“…the process management platform 103 opens a generated page (e.g., a preload page) in the rendering process which loads the specified components (e.g., JavaScript code, JavaScript libraries, CSS files, etc.), and ;  
isanalyzing the modules using a dynamic language engine preloaded by the process to obtain module interfaces in the operating system that are called by the modules (“operating system” para. 0030); and 
calling, using the module interfaces obtained through the analyzing of the modules, the corresponding modules in the operating system (“…the process monitor module 105c gathers information about the state of the UE 101 operating system and running web applications…” para. 0046).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Qin by adopt the teachings of Koskimies because Koskimies would provide multiple modules for preloading resources to be ready for quick retrieving when requested by users to speed up the startup time (para. 0087).

As to claim 6, Qin modified by Koskimies teaches the method as described in claim 1, Qin teaches wherein the sending of the resource loading request 20comprises: 
sending the resource loading request to the second thread based on a web page access request, wherein the resource loading request requests loading of a resource of a requested web page (“…the render process 120 may send the one or more links to the browser process 110, and request that the browser process 110 retrieve the corresponding web content…” para.  0032 and 0049). 

As to claim 7, Qin modified by Koskimies teaches the method as described in claim 1, Qin teaches wherein: 25the first thread is a main thread in the process (element render process 120 of figure 1 and para. 0032); and the second thread is a sub-thread in the process (element browser process of figure 1 and para. 0032 – 0033).  

As to claim 8, Qin modified by Koskimies teaches the method as described in claim 1, Qin teaches first thread (element render process 120 of figure 1 and para. 0032), second thread corresponds to a browser thread (element browser process of figure 1 and para. 0032 – 0033).
Qin does not but Koskimies teaches corresponding to a Node.js thread (“javascript…” para. 0087). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Qin by adopt the teachings of Koskimies because Koskimies would preload the resources to be ready for quick retrieving when requested by users to speed up the startup time (para. 0087).

As to claim 9, this is a system claim of claim 1.  See rejection for claim 1 above.
Further, Qin teaches a processor (which when executed by the one or more processors” para 0005); and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions (“memory” para. 0007).

As to claims 13 - 16, see rejection for claims 5 – 8 above respectively.

As to claim 17, this is a computer program product claim of claim 1.  See rejection for claim 1 above.
Further, Qin teaches a computer program product being embodied in a tangible non-transitory computer readable storage medium (“A machine-readable medium comprising instructions stored therein” para. 0007).


Claims  2 – 3, and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of Koskimies, as applied to claim 1, and further in view of Chintalapati et al., (US PUB 2002/0156897 hereinafter Chintalapati).

As to claim 2, Qin modified by Koskimies teaches the method as described in claim 1, Qin teaches after acquiring the web event requests, sending the resource loading request to the second thread (“…the render process 120 may send the one or more links to the browser process 110, and request that the browser process 110 retrieve the corresponding web content…” para. 0032 and 0049); 
Qin and Koskimies do not but Chitalapati teaches
an event queue corresponding to the process (element work queue of figures 1 - 2) comprises a sub-queue (“sub-queue” para. 0105); 
the sending of the resource loading request to the second thread comprises: 
acquiring, using the first thread, a to-be-handled event request from the event queue (“A poll thread associated with each poll subset is sends the poll subsets and poll requests to a poll adapter. The poll adapter uses the features of the operating system to monitor the connection for activity, such as by polling the connections to identify any pending events.” Abstract).  
the sub-queue comprises web event requests and in the event that the sub-queue is acquired, acquiring web event requests in the sub-queue (“each sub-queue only holds some of the total number of connections that would be held by a single worker queue” para. 0105 – 0106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Qin and Koskimies by adopt the teachings of Chitalapati because Chitalapati would provide subqueues for the system to share request for the work queue to reduce workload (para. 00105 - 0106).

As to claim 3, Qin modified by Koskimies and Chitalapati teaches the method as described in claim 2, Qin teaches wherein: 
the event queue corresponding to the process further comprises a dynamic language runtime platform event request (“HTTP pipeline of requests…” para. 0066); and the method further comprises: 
	handling all or a set quantity of the web event requests in the sub-queue (“…each sub-queue only holds some of the total number of connections that would be held by a single worker queue” para. 0105 - 0106); and 
after handling all or the set quantity of the web event requests in the sub-queue is completed (“…Once a request is completely handled, worker thread 240, 242, 244 iterates over the connection for further pipelined requests…” para. 0037):  
Attorney Docket No. ALIBP4O620PATENTreturning to the event queue; and acquiring to-be-handled dynamic language runtime platform event requests from the event queue (“…worker thread 240, 242, 244 iterates over the connection for further pipelined requests…” para. 0037).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Qin and Koskimies by adopt the teachings of Chitalapati because Chitalapati would provide subqueues for the system to share request for the work queue to reduce workload (para. 00105 - 0106).

As to claims 10 – 11, see rejection for claims 2 – 3 above.
  
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argued that the applied references does not teach "preloading resources upon starting, wherein the preloaded resources include a web engine and one or more modules provided by an operating system, wherein the one or more modules provided by the operating system comprise a module configured to provide networking service, a module configured to provide Bluetooth services, a module configured to provide audio services, a module configured to provide video services, or 
In response,
It is combination of Qin and Koskimies, not any alone, teaches the claimed limitations of claims 1, 9, and 17.  Applicant defines web engine is render engine (para. 0046 of specification).  Koskimies teaches pre-initializing/preloading computing resources including rendering engines/rendering processes to execute to render the web application (title, abstract, para. 0033 – 0035, 0038, and 0041).  Multiple paragraphs of Koskimies all discussed about pre-initializing/preloading including javascript libraries, codes, data modules, etc. (para. 0033 – 0035, 0045, 0057, 0085 – 0086).  Therefore, Koskimies teaches "preloading resources upon starting, wherein the preloaded resources include a web engine and one or more modules provided by an operating system, wherein the one or more modules provided by the operating system comprise a module configured to provide networking service, a module configured to provide Bluetooth services, a module configured to provide audio services, a module configured to provide video services, or any combination thereof, and wherein the one or more modules provided by the operating system are obtained by packaging code used to implement specific functions," as recited in claims 1 and 17 and similarly recited in claim 9.

Applicant argued that “The dependent claims depend from claims 1, 9, and 17 and are therefore believed to be allowable for the same reasons described above and for the additional features they recite” (page 9 second paragraph of remark).
In response, 
Dependent claims depend from claims 1, 9, and 17 are rejected as to their independent claims.
cation Serial No. 16/557,792 Attorney Docket No. BANMP074 8
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                        /P.N.H/Examiner, Art Unit 2194                                                                                                                                                                                                        
                                                                                                                                                               /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194